Chapman, C. J.
The business of carrying goods by express is a branch of the carrying trade that has recently sprung up, and its rapid extension and increase is evidence of its great importance to the community. Sometimes expressmen act as carriers, and sometimes as forwarders, and sometimes they transport goods in vessels or other vehicles over which they have no control, but employ a servant of their own to take special charge of the goods. It is not necessary in this case to consider how far the responsibility of an express company may be varied when they act as carriers in their own vehicles, or in vehicles controlled m whole or in part by other parties, or when they act as mere forwarders; for the box in question was safely carried, and came into the possession of the defendants’ agents at Washington. The question to be considered is, whether they have disposed of it properly.
*262By their receipt, they agreed that it should be forwarded to our agency nearest or most convenient to destination only.” Its destination, as marked, was “ Wm. Sullivan, Government Bakery, corner 23d and G streets, Washington, D. C,” The plaintiff, being at that time in the military service of the United States, was employed in a government bakery situated at the corner of 23d and G streets. The defendants had at Washington a place where packages were received, and agents who were employed by them to deliver such packages in conformity with the usages of the company. The word agency in the receipt obviously includes not only the defendants’ place of business, such as it was, but also their servants and teams employed to deliver packages ; and the defendants were under obligation to cause this agency to be exercised, not only for the safe keeping of the goods upon their arrival at their place of business, but for their further carriage and delivery so far as their agency extended.
All their reasonable usages would enter into their contract, and become a part of it, and their liability would be limited by such usages. These usages consist in methods of doing business ; and, when a party employs them to carry a package, and asks for no special stipulation, his implied proposal is, that they shall carry and dispose of the package in the same manner as they are accustomed to do with such packages, provided it be reasonable; and this' is the proposal which they impliedly accept ; and it constitutes the contract, except so far as it is varied by express stipulations. Some of their usages are adopted with reference to the compensation charged by them. It is important to the public that goods be carried as cheaply as possible; and, in order to meet this want, it is expedient to adopt usages which shall save expense. These usages may relate to the delivery of goods. The usage of the defendants in this respect is stated in the report. The only question that can arise respecting it is, whether it is reasonable. This must depend somewhat upon the character of the property to be delivered. If it were a heavy article, of no great value and which might safely be left exposed, it might be reasonable to leave it on the premises where the con *263signee resides, in an exposed position. On the other hand, if it were a package of money, or article of similar value, it might not be reasonable to deliver it even at the office or counting-room of the consignee, without putting it in the care of some reliable person. In the present case it was a box of clothing. It was delivered within business hours at the office of the government bakery, which was the only part of the bakery where the defendants’ agent could go, to a government clerk there employed, who alone occupied the office and had charge there, and who received the parcel for the plaintiff and gave a receipt therefor. This was in conformity with the well-known usage of the managers of the bakery, and with the usage of the defendants.
Considering the nature of the property, and the circumstances, the court are of opinion that the usage was not unreasonable, and that the defendants fulfilled their contract if they delivered the box in conformity with it. The evidence should have been admitted. Exceptions sustained.